Petition for Writ of Mandamus Dismissed, Petition for Writ of Mandamus
Denied, and Memorandum Opinion filed January 27, 2022.




                                        In The

                         Fourteenth Court of Appeals

                                NO. 14-21-00643-CR
                                NO. 14-21-00750-CR



                   IN RE BOBBY SCOTT GONZALEZ, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                 228th District Court
                                Harris County, Texas
                            Trial Court Cause No. 924707

                          MEMORANDUM OPINION

      On November 8, 2021, relator Bobby Scott Gonzalez filed a petition for writ
of mandamus in this court (“First Petition”).1 See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
presiding judge of the 228th District Court of Harris County, to grant relator’s

      1
          Case number 14-21-00643-CR.
motion for judgment nunc pro tunc for credit served during the time he claims to
have been subject to a state detainer while in federal custody. The trial court denied
relator’s motion on December 1, 2021. Therefore, relator’s request for relief is moot.
Accordingly, we dismiss relator’s First Petition.

      On December 20, 2021, relator filed a second petition for writ of mandamus
(“Second Petition”), complaining of the trial court’s denial of his motion for
judgment nunc pro tunc that was the subject of the First Petition.2 “Whenever a
defendant can show indisputably that he has been denied jail-time credit for a period
of pre-trial incarceration for the identical ‘case’ for which he was convicted and
sentenced, he is entitled to relief from the convicting court in the form of a judgment
nunc pro tunc and, failing that, by writ of mandamus in the court of appeals.” In re
Brown, 343 S.W.3d 803, 805 (Tex. Crim. App. 2011).

      Relator has not provided this court with a copy of his motion for judgment
nunc pro tunc, the judgment of conviction, or other documents showing that he is
entitled to relief. Based on the record before us, we cannot determine whether it is
“indisputable” that relator is entitled to the credit he claims. Relator has not
established that he is entitled to mandamus relief. Accordingly, we deny relator’s
Second Petition.


                                    PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).



      2
          Case number 14-21-00750-CR.
                                          2